Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 11, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
There is substantial evidence in the record to support the determination that claimant’s discharge resulted from misconduct in connection with his employment. The record establishes that claimant read part of the memorandum regarding his job performance even though he had previously been warned regarding the unauthorized use of co-workers’ prop*855erty. Furthermore, the conclusion that these actions were not inadvertent and that they were detrimental to the employer’s interest is also supported by the record (see, Matter of Boulware [Ross], 47 NY2d 928).
Decision affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.